Citation Nr: 0124161	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  98-12 527A	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Evaluation of service-connected bilateral pes planus with 
multiple plantar tylomas and forefoot varus deformity, 
evaluated as 10 percent disabling from March 14, 1996.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 10, 1984, to 
January 11, 1994; he had 4 months and 1 day of active service 
prior to September 10, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

At the outset the Board notes that the veteran testified at a 
Travel Board hearing in July 2001.  At the hearing, the 
veteran presented additional medical evidence for 
consideration in his case.  He also later submitted 
additional medical evidence directly to the Board in 
accordance with an agreement reached at the hearing.  The 
veteran presented a waiver of consideration by the agency of 
original jurisdiction for both submissions.  Accordingly, the 
Board will consider the evidence in its appellate review of 
the issues on appeal.  38 U.S.C.A. § 20.1304(c) (2000).

The Board also notes that that the veteran filed a motion to 
advance his case on the docket in September 2001, which 
motion was granted by the Board.  He argued that he required 
a timely resolution of his appeal due to financial hardship 
as he had recently filed for Chapter 13 bankruptcy.  The 
veteran submitted materials to show that he had filed for 
bankruptcy along with a notice of default in maintaining a 
payment plan.  One of the veteran's contentions was that he 
had lost his job due to his disabilities.  The Board 
construes this statement as an inferred claim for a total 
disability evaluation based on individual unemployability 
(TDIU).  As the RO has not yet had an opportunity to address 
this issue, it is referred for such further development as 
may be necessary.

The veteran submitted a claim for service connection for a 
cervical spine disability in August 1999.  His claim was 
denied as not well grounded in April 2000 with notice of the 
action provided in May 2000.  The Veteran's Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
2099-2100 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), became 
effective on November 9, 2000.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
law applies, in part, to all claims filed before the date of 
the enactment of the VCAA and not final as of that date.  See 
38 U.S.C.A. § 5107 note (West Supp. 2001).  It also applies 
to any denial that became final during the period beginning 
July 14, 1999, if such denial was issued because the claim 
was not well grounded, and a timely motion for review is 
made.  Id.  This issue is referred to the RO for such further 
action as may be required in reviewing claims that were 
previously denied as not well grounded.  

(Consideration of the claim of service connection for a right 
shoulder disability is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDING OF FACT

The veteran's bilateral pes planus with multiple plantar 
tylomas and forefoot varus deformity is characterized by 
bilateral forefoot varus deformity, pain and swelling on use 
with cramps, and characteristic callosities that require 
shaving every month to two months.  The condition is improved 
somewhat by orthopedic appliances.



CONCLUSION OF LAW

The criteria for a 30 percent rating for bilateral pes planus 
with plantar tylomas and forefoot varus deformity have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5284 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A review of the veteran's service medical records (SMRs) does 
not reveal any complaints related to or treatment for pes 
planus.  There is one radiographic report that noted a pes 
planus deformity of the right foot in April 1989.  The 
veteran did suffer a Jones fracture of the proximal right 
fifth metatarsal in March 1989 that healed with no sequelae.  
He also suffered a fracture of the left ankle in September 
1991 that required open reduction and internal fixation.  The 
hardware was removed from his left ankle in June 1993.  

The veteran submitted his original claim for disability 
compensation benefits in February 1994.  He did not list pes 
planus as one of the claimed conditions.  He did list 
residuals from his left ankle fracture and right foot injury.  

The veteran was afforded several VA examinations in March 
1994.  The examination reports do not show any complaints 
related to the veteran's feet.  Further, there were no 
positive findings regarding any foot problems.  

The veteran submitted a statement in April 1994 wherein he 
said that he had difficulty walking because of pain in his 
feet.  He submitted a second statement that was received in 
June 1994.  The veteran said that he was receiving treatment 
for his foot pain at a VA facility and was to be outfitted 
with orthotics.  He said that his left ankle surgery in 
service had altered the way he walked and caused constant 
pain and calluses.

Associated with the claims folder are VA treatment records 
for the period from February 1994 to February 1996.  An 
entry, dated in June 1994, shows that the veteran was 
evaluated in the podiatry clinic for complaints of pain and 
numbness in his feet.  He was scheduled for a neurological 
evaluation and scraping of calluses.  A July 1994 neurology 
consultation revealed a sensory deficit as a result of the 
right foot injury in service.  An October 1994 treatment 
report shows a diagnosis of plantar callosities.  The veteran 
was again evaluated in the podiatry clinic in November 1994 
and March 1995.  In March, he complained of pain and burning 
across the bottom of both feet.  He had hyperkeratotic 
lesions on the bottom of his fifth toe on each foot.  He was 
found to have a gait pattern of uncompensated varus.  A 
podiatry clinic entry, dated in February 1996, shows that the 
veteran had multiple plantar tylomas, bilateral forefoot 
deformity and bilateral pes planus deformity.  Orthotics were 
to be dispensed at his next visit.

The veteran gave testimony at a hearing at the RO relating to 
unrelated issues that were then on appeal in March 1996.  In 
testifying about his right foot disability the veteran 
related that he needed to have calluses shaved from his feet 
every two to three months.

The RO interpreted the veteran's testimony about his feet as 
an informal claim for entitlement to service connection for 
pes planus.  The veteran then submitted a formal claim that 
was received in June 1996.  The veteran also submitted a lay 
statement in June 1996 wherein he said that his feet and 
kidneys were his "major" problems.  

In a rating decision dated in September 1996, the veteran was 
granted service connection for his bilateral pes planus.  He 
was assigned a 10 percent disability rating, effective from 
March 14, 1996.

Additional VA treatment records reflect that the veteran was 
provided orthotics in March 1996.  He was also treated in 
July 1996 and again diagnosed with forefoot deformity and 
bilateral tylomas.

The veteran provided testimony at a hearing before another 
member of the Board in October 1996.  The hearing involved 
several issues not under review in the current case.  In 
regard to his feet he said that he had to have calluses 
removed from the right fifth metatarsal approximately every 
two months.  He said that the calluses were the only pains 
that he had with his right foot.  (Transcript pp. 20-21).  

The Board notes that additional VA treatment records reflect 
podiatry clinic treatment in September and November 1996.  
The entries note that calluses were removed on those 
occasions.  A third entry noted that the veteran was to be 
fitted with new orthotics in February 1997.

The veteran was afforded several VA examinations in June 
1997.  A podiatry examination revealed that the veteran 
complained of pain on walking and an inability to run due to 
pain.  Objective findings reflect that the veteran could walk 
independently with a mild limp to the left.  He had bilateral 
flat feet and a callus was removed from the plantar aspect of 
the right foot.  The area of the callus remained tender.  X-
rays of the feet were interpreted to be normal.  The 
diagnoses were bilateral flat feet and status post fracture 
of the right fifth metatarsal with no residuals.  The other 
two examinations revealed no pertinent physical findings.

The veteran was afforded a VA examination in June 1999 to 
evaluate the current status of his bilateral pes planus.  The 
veteran complained of pain, stiffness and cramps in both 
feet.  He was wearing shoe inserts.  He reported having 
recurrent tylomas and having them shaved.  The veteran 
related that he would experience flare-ups five to seven 
times per month and that the flare-ups would last from one to 
three days.  He experienced pain on standing.  He could not 
walk or stand for long periods of time.  Physical examination 
reported tylomas on the fifth metatarsal of each foot.  There 
was moderate tenderness over the tyloma of the feet 
bilaterally.  The veteran was noted to walk with a limp to 
the left.  He was able to squat and walk on his heels and 
toes.  The veteran's bilateral flat feet could not be 
corrected actively or passively.  The examiner reported the 
alignment the same with or without weight bearing.  There was 
mild tenderness over the Achilles tendon on the left.  The 
examiner also reported forefoot varus deformity bilaterally 
that could not be corrected by manipulation.  The diagnoses 
were bilateral pes planus, tyloma on the plantar aspect of 
the fifth metatarsal bilaterally, and varus deformity of both 
feet.

The veteran provided testimony regarding the issues on appeal 
at a hearing at the RO in September 1999.  The veteran 
testified that he now experienced cramps in both feet and 
swelling.  He would wear his orthotics when his feet were not 
swollen.  His feet would swell after being on them or 
walking, and sometimes when he got up in the morning.  He 
said that he took Flexeril to treat his symptoms.  He related 
that he had had to sell his manual shift car, as his feet 
would cramp from operating the clutch.  He said that he was 
in training, through vocational rehabilitation, for work in 
information assistant management.  He attended class two days 
a week and taught as an instructor at a community college two 
times a week.  The veteran said that he had large calluses on 
the outside of his little toes and small calluses on his big 
toes.  He also had begun to develop calluses on his heels.  
He had his calluses trimmed approximately every two months.  
He said that he paid someone to mow his yard, as he was 
unable to do the necessary walking.  The veteran further 
related that he had left a higher paying job in the past 
because he could not tolerate the time he had to walk on 
concrete floors.  

Associated with the claims folder are additional VA treatment 
records for the period from January 1999 to February 2000.  
The records primarily address treatment provided to either 
unrelated conditions or the veteran's right shoulder.  The 
veteran complained of foot pain in August 1999.  A December 
1999 VA orthopedic examination report contained no findings 
pertinent to the veteran's pes planus.

As noted in the Introduction, the veteran provided private 
medical evaluations at his Travel Board hearing in July 2001 
and, later directly to the Board, dated in May and August 
2001, respectively.  However, the evaluations pertained to 
the veteran's right shoulder complaints and treatment.  No 
reference was made to his pes planus.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 10 
percent was warranted for any period of time during the 
pendency of his claim.

The veteran's service-connected disability for bilateral pes 
planus with multiple plantar tylomas and forefoot varus 
deformity has been rated as 10 percent disabling under 
Diagnostic Code 5276, for a moderate disability.  38 C.F.R. 
§ 4.71a (2001). Under Diagnostic Code 5276, where the weight-
bearing line is over or medial to great toe, and there are 
inward bowing of the tendo achillis and pain on manipulation 
and use of the feet, a 10 percent rating is for assignment on 
the basis of moderate disability.  A 30 percent rating is 
assigned for bilateral, severe disability, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  A maximum 
50 percent rating is awarded when bilateral disability is 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

In reviewing the evidence of record, the Board finds that the 
veteran's symptoms more closely approximate the criteria for 
a 30 percent rating under Diagnostic Code 5276.  The veteran 
does have evidence of deformity, indication of swelling on 
use and characteristic callosities.  While the varus forefoot 
deformity has not been described as marked, it has been noted 
on his several foot examinations and in multiple outpatient 
treatment records.  The June 1999 examination report showed 
that the deformity could not be corrected by manipulation.  
The veteran has received several pairs of orthotics as a 
means to alleviate his symptoms but with only limited 
success.  He undergoes monthly to bimonthly treatment for his 
calluses.  He has continually complained of pain involving 
his feet from 1994, although not claiming the disability 
until 1996.  He also testified as to the pain and swelling on 
use.  In sum, the totality of the veteran's symptomatology 
warrants the assignment of a 30 percent rating.  Such a 
rating is warranted since the March 14, 1996, effective date 
set by the RO.

The Board has also considered the possibility of a 50 percent 
rating for the veteran's pes planus disability under 
Diagnostic Code 5276.  However, there is no objective 
evidence to demonstrate that the veteran currently exhibits 
any of the necessary symptoms to warrant the higher rating at 
this time or during any time from March 1996.  38 C.F.R. 
§ 4.71a.  

III.  VCAA

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000.  See VAOPGCPREC 
11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In addition, the Board has considered recently issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45620-32. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45629.

Under newly codified 38 U.S.C.A. § 5102 and newly published 
38 C.F.R. § 3.159(b)(2), the Secretary has a duty to notify a 
claimant if their application for benefits is incomplete.  
The notice must inform the applicant of any information 
necessary to complete the application.  In this case, the 
application is complete.  There is no outstanding information 
required, such as proof of service, type of benefit sought, 
or status of the veteran, to complete the application.  

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of that information and 
evidence that is to be provided by the claimant and what is 
to be provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2001).  In addition, 
38 C.F.R. § 3.159(b), 66 Fed. Reg. 45630, details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

In this case, the veteran provided evidence of a bilateral 
foot disability at a hearing in March 1996.  He later 
submitted a formal claim for the benefits in June 1996.  The 
RO granted the veteran's claim for service connection in 
September 1996 by relying on SMRs, VA treatment records and 
prior VA examination reports.  The veteran was notified of 
this rating action in October 1996.  He submitted his notice 
of disagreement (NOD) that same month, and asserted that he 
was deserving of a 30 percent disability rating.  In his NOD 
the veteran cited to the necessary criteria for the higher 
rating as it was provided in the rating decision.  A July 
1999 rating decision denied his claim for a higher rating and 
again addressed the evidence necessary to obtain the 
increase.  

The veteran was provided a statement of the case (SOC) in 
July 1998 that addressed the entire development of his claim 
up to that point.  The SOC addressed the procedural aspects 
of the case, provided a recitation of the pertinent statutes 
and regulations, and discussed the application of the 
evidence to the case.  The SOC again notified the veteran of 
what evidence was necessary to justify a higher rating for 
his pes planus disability.  A supplemental statement of the 
case (SSOC) was 

provided in July 1999 that summarized the evidence received 
after July 1998 and explained what was required of the 
veteran to obtain the higher rating.  

The veteran testified on his behalf at a hearing at the RO in 
September 1999 and at a Travel Board hearing in July 2001.  
In both instances he and his representative displayed 
knowledge of the evidence necessary to establish a higher 
rating for his disability.  

An SSOC issued in April 2000 addressed the veteran's 
testimony at the RO and explained how the evidence of record 
failed to support a higher rating.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided assistance in obtaining the evidence.  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA 
and newly promulgated 38 C.F.R. § 3.159(b).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2001) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 45630-
32.  This section of the VCAA and new regulation sets forth 
several duties for the Secretary in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case the 
veteran was provided with VA examinations to assess the level 
of disability.  All identified treatment records, both 
private and VA, were obtained and associated with the claims 
folder.  There is no issue regarding missing SMRs.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any such evidence.  
Therefore, the Board finds that the VA has complied with the 
spirit and the intent of the duty to assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Entitlement to a 30 percent rating for bilateral pes planus, 
with multiple plantar tylomas and forefoot varus deformity 
from March 14, 1996, is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

As noted in the Introduction, the VCAA became effective 
during the pendency of the veteran's appeal.  It is 
applicable to the issue of entitlement to service connection 
for a right shoulder disability.  In addition, the duty to 
assist regulations referred to above are also applicable to 
the development of the veteran's claim.

The veteran alleges that he suffered a right shoulder injury 
in service and that his currently diagnosed subluxation and 
possible impingement syndrome are related to his injury in 
service.

A review of the veteran's SMRs reflects that he was first 
treated for an acute right shoulder strain in September 1986.  
He was also treated for a strain in 1987 and 1988 with 
negative x-rays in March 1987.  There is no indication of any 
treatment for right shoulder complaints after July 1988.  

The veteran testified at his September 1999 and July 2001 
hearings that he thought he had received VA treatment for 
right shoulder complaints after service in either 1994 or 
1995.  However, a review of the VA treatment records 
associated with the claims folder do not reflect any 
treatment related to problems of the right shoulder.  
Moreover, none of the VA examinations of record report any 
type of right shoulder complaint prior to the veteran's claim 
in March 1999, approximately five years after service.  
Records dated after March 1999 reflect right shoulder 
problems to include a possible impingement syndrome and a 
diagnosis of chronic right shoulder subacromial bursitis.  
These two conditions were identified at a December 1999 VA 
examination.  However, the examiner provided no opinion as to 
the etiology of either diagnosis.

The veteran submitted private examination reports from the 
Hughston Clinic, dated in May and August 2001, respectively.  
In the May 2001 report, the physician noted a history of 
right shoulder injury in service in 1986.  It was also noted 
that the veteran had recently injured his right shoulder when 
he felt it slip while lifting a box.  The diagnosis was right 
shoulder subluxation.  The examiner did not relate the 
current diagnosis to any incident in service.  In August 
2001, the same physician noted that the veteran had not 
followed up since May 2001.  It was reported that the veteran 
was employed at what appears to be a physical fitness 
facility and experienced a re-aggravation of his right 
shoulder problem from maneuvers he performed as a weight 
trainer.  The physician again provided a diagnosis of right 
shoulder subluxation.  He also said that the subluxation 
probably started in 1986 with the veteran's injury in 
service.  He did not provide any basis or rationale for his 
opinion.

The Board is unable to decide the veteran's right shoulder 
claim based on the evidence of record.  The evidence shows a 
right shoulder strain in service with the last treatment 
provided in 1988 and the first evidence of a post-service 
problem occurring in 1999.  The VA examiner failed to address 
the issue of etiology in 

December 1999 and the private physician has cited only to a 
history as related by the veteran in asserting that the 
current subluxation problem is related to the right shoulder 
strain in service in 1986.  A VA examination is required in 
order to fairly adjudicate the veteran's claim.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 and newly 
promulgated duty to assist regulations 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and in the 
regulations are fully satisfied.  
Development should include obtaining 
copies of any relevant records 
reflecting VA or private treatment which 
have not yet been made a part of the 
claims file.  

2.  The veteran should then be afforded 
an appropriate VA examination to assess 
the current status of his right 
shoulder.  All indicated tests and 
studies, to include x-rays and other 
diagnostic procedures deemed necessary, 
should be conducted.  The claims folder 
and a copy of this remand should be 
provided to the examiner prior to the 
examination.  The examiner is requested 
to provide an opinion as to whether it 
is as least as likely as not that any 
diagnosed right shoulder condition is 
related to any incident in service.  All 
opinions should be supported by the 
evidence of the record and the 

examiner should specifically refer to 
the medical principles and evidentiary 
record relied on in forming opinions.

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.

4.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



